Citation Nr: 0212590	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic periodontal 
disease, to include as secondary to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence shows that the veteran's PTSD resulted in 
poor oral hygiene that led to his chronic periodontal 
disease.  


CONCLUSION OF LAW

Chronic periodontal disease is proximately due to the 
veteran's service-connected PTSD.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 
3.381, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case issued during the course of this 
appeal.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).  

The VCAA provides that VA has a duty to assist the claimants 
in developing their claims.  VA is specifically required to 
make "reasonable efforts to obtain relevant records 
(including private records)."  38 U.S.C.A. § 5103A.  The 
veteran has not referenced, nor does the evidence show, the 
existence of any additional medical evidence that is not 
presently associated with the claims folder and which is 
obtainable.  According, the Board finds that VA's duty to 
assist the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the RO obtained both dental and psychiatric examinations 
addressing the relationship between the veteran's present 
dental condition and his PTSD.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Background:  VA outpatient treatment records dated from July 
1998 to August 2000 show treatment for PTSD.  The veteran 
reported being isolated.  He preferred to stay at home by 
himself rather than go out.  During group therapy in February 
2000, when discussing pets, the veteran stated that "I have 
too much trouble taking care of myself, much less an animal 
that I would have to be responsible for."  In a subsequent 
therapy session he discussed the impact of having lost his 
teeth.  He reported less interest in doing anything and was 
very frustrated with his situation.  

In January 2000, he sought private dental treatment.  His 
dentist indicated that the veteran had a prior history of 
depression and anxiety and had not left the house for several 
years.  Type IV periodontitis was diagnosed with multiple 
teeth and roots indicated for extraction.  It was noted that 
with periodontal therapy teeth number 3, 6, 11, 12, and 13 
would be possibly maintainable.  In the mandible teeth number 
23, 24, 25, 26, 27, and 28 were felt to be possibly 
maintainable.  Extraction was indicated for the remaining 
teeth and roots.  It was noted that several teeth were so 
severely decayed that they could not be restored.  These were 
teeth number 4, 5, 7, 8, 9, 10 and 14.  The veteran underwent 
subsequent oral surgery to treat his periodontal disease.  

In March 2000, the veteran submitted a statement alleging 
that he had dental problems due to isolation resulting from 
PTSD.  

The veteran sought VA dental treatment in April 2000.  He 
stated that he "had a bout of severe depression where I 
locked myself in the house for 4-5 years." During this time, 
he neglected his teeth.  He had seen a private dentist who 
had started dental work; however, he needed assistance 
funding his treatment.  Examination revealed partially 
edentulous maxilla and mandible and chronic periodontal 
disease with localized severe bone loss (lower anterior 
teeth).  

In May 2000, the veteran returned to the VA dental clinic 
requesting assistance in obtaining dental implants.  He was 
informed that he was not eligible for implantology within the 
VA system as he did not qualify for Class IV patient under 
38 C.F.R. § 17.161(g) (those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rate by reason of 
individual unemployability may be authorized for any needed 
dental treatment).  The veteran was advised to continue his 
implant treatment with a private dentist.  

Service connection for PTSD was granted by means of a May 
2000 rating action.

During a July 2000 VA dental examination, the veteran 
reported that he felt his history of PTSD had caused his 
present poor dental condition.  He was also unable to finance 
the cost of the need care.  Physical examination revealed an 
extensive loss of maxillary and mandibular teeth secondary to 
advanced caries and chronic periodontal disease.  He had 
private dental treatment in early 2000, to include 
extractions and restoration of teeth and maxillary implants; 
however, he had to discontinued treatment due to financial 
concerns.  The examiner noted that the veteran was missing 
maxillary teeth number 1, 2, 4, 8, 14, 15, and 16, and 
mandibular teeth number 17, 18, 19, 20, 21, 22, 29, 30, 31, 
and 32.  He had implants at number 5, 7, 9, and 10.  The 
examiner felt that any extent of bone loss in the maxilla, 
mandible and hard palate was minimal.  The examination report 
included findings of (1) partial absence of maxillary and 
mandibular teeth; (2) stable remaining teeth with a history 
of, and residuals of, chronic periodontal disease; and (3) 
stable maxillary anterior implants with no soft tissue 
pathology noted on examination.  Diagnosis of history of 
chronic periodontal disease and inadequate dentation 
secondary to loss of maxillary and mandibular teeth was 
rendered.  The examiner opined that the veteran's history of 
chronic dental disease (advanced caries and periodontitis) 
was secondary to poor oral hygiene habits and that PTSD was 
"an indirect contributor in that the [veteran] was not 
motivated nor inclined to care for himself properly - 
including practicing good oral hygiene."  

The veteran underwent a VA PTSD examination in August 2000.  
It was noted that the veteran had impaired interpersonal 
relationships and had developed a secluded lifestyle. He 
avoided interpersonal contact and described his life as a 
self-imposed incarceration.  It was noted that veteran had 
poor personal hygiene.  He had experienced several severe 
episodes of depression during which he was unable to care for 
himself and during which he neglected his self-care.  During 
these episodes, he would not bathe or change his clothes.  
The examiner noted that the veteran's recurrent periods of 
severe depression with diminished capacity for self-care, as 
well as his agoraphobia associated with panic attacks, were 
likely associated with his current dental problems as he 
avoided necessary treatment.  The examiner further noted that 
the veteran's depression and panic attacks were related to 
PTSD.  

In a January 2001 rating decision the RO awarded the veteran 
a total disability rating based on individual unemployability 
resulting from service-connected disability.  However, the RO 
denied service connection for periodontal disease.

In April 2001, the veteran underwent private dental treatment 
consisting of dental implants.

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in March 2002.  He asserted 
that, because of his PTSD, he had neglected proper hygiene 
resulting in his periodontal disease.  According to the 
veteran, he was not motivated to take care of his teeth, nor 
did he care about his appearance.  Had it not been for his 
mother and her assistance, he would not have sought 
treatment.  


Legal Criteria:  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (2001).  Service connection may 
be established for a current disability which has not been 
clearly shown in service where there is a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Additionally, service connection 
may be established on a secondary basis if the claimed 
disability is shown to be proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310.

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

VA regulations provide a compensable rating for loss of teeth 
due to the loss of substance of the body or the maxilla or of 
the mandible when there is no loss of continuity, when the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2001).  It is noted 
that the rating only applies to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).


Analysis:  In the present case the veteran contends that his 
periodontal disease resulted from his PTSD.  After a review 
of the record, the Board finds that the evidence supports his 
contentions.  Accordingly, service connection for chronic 
periodontal disease for treatment purposes is granted.

The veteran was afforded VA psychiatric and dental 
examinations in July and August 2000 to ascertain the 
relationship between his present dental condition and his 
service-connected PTSD.  The VA dentist felt that the 
veteran's chronic periodontal disease was secondary to poor 
oral hygiene and that PTSD was a contributing factor.  
Similarly, a VA psychiatrist opined that the veteran PTSD 
along with periods of severe depression and a diminished 
capacity for self-care resulted in his present dental 
conditions.  It was noted that his psychiatric condition 
manifested itself in a lack of desire to seek treatment.  The 
veteran's private dentist has also noted that the veteran's 
dental condition occurred following a history of severe 
depression and anxiety.

Based on the foregoing, the Board finds that service 
connection for periodontal disease for treatment purposes is 
warranted as such condition is secondary to his service-
connected PTSD.  However, while service connection for 
treatment purposes is warranted, disability compensation is 
not payable for the veteran's periodontal disease.  To 
reiterate, VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381.


ORDER

Service connection for chronic periodontal disease is granted 
solely for purposes of entitlement to VA outpatient dental 
treatment.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

